Cole, Judge:
United States v. Alfred Dunhill of London, Inc., 32 C. C. P. A. 187, C. A. D. 305, held that the so-called British Purchase Tax, described in the law of the United Kingdom entitled, “Finance (No. 2) Act 1940 3 & 4 Geo. 6 Ch. 48,” was not an item to be included in “the usual general expenses” contemplated'within the statutory definition of cost of production, section 402 (f) of the-Tariff Act of 1930 (19 U. S. C. § 1402 (f)).
The cited case is controlling herein under the terms of a written stipulation wherein the parties agree that issues presented herein are the same as those presented in the Alfred Dunhill of London, Inc., case, supra, the record in which was incorporated by consent.
*256Undisputed facts establish the proper basis for appraisement of the articles in question to be cost of production, section 402 (f), supra, and that such statutory value is 18 shillings per dozen, plus 10 percent, plus 8 percent, plus case, as invoiced.
Judgment will be rendered accordingly.